 



Exhibit 10.4

EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into effective as
of July 1, 2005, by and between United Surgical Partners International, Inc., a
Delaware corporation (“USPI”), and John J. Wellik (“Employee”), with reference
to the following facts:
R E C I T A L S
     A. USPI desires to employ Employee in the capacities and on the terms and
conditions hereinafter set forth and Employee is willing to serve in such
capacities and on such terms and conditions.
     B. This Agreement shall replace any and all existing employment agreements
and arrangements between USPI and Employee as of the date hereof.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, USPI and Employee mutually agree as follows:
A G R E E M E N T
     1. Employment. USPI hereby employs Employee as Senior Vice President,
Accounting and Administration, and Secretary of USPI.
     2. Duties. Employee shall devote substantially all of his working time,
energies and skills to USPI’s business. Employee shall report to the Chief
Financial Officer of USPI (the “CFO”) and shall have such duties,
responsibilities and authority as may be assigned to Employee by the CFO or the
Chief Executive Officer of USPI (the “CEO”). Employee agrees to serve USPI
diligently and to the best of his/her ability.
     3. Compensation.
          (a) Base Salary. USPI shall pay Employee a base salary (“Base Salary”)
at a rate of $220,000 per year. In addition, the board of directors of USPI (the
“Board”), or a committee thereof, shall consider granting increases in such
salary based on Employee’s performance and the growth and/or profitability of
USPI, but it shall have no obligation to grant any such increases in
compensation. Base Salary shall be payable in equal semi-monthly installments on
the 15th day and the last working date of the month, or at such other times and
in such installments as is customary for all employees of USPI. All payments
shall be subject to the deduction of payroll taxes and similar assessments as
required by law.
          (b) Performance Bonuses. In addition to the Base Salary, Employee
shall be eligible to participate in USPI’s bonus program, on such terms as the
Board, or a committee thereof, shall, from time to time, determine.

1



--------------------------------------------------------------------------------



 



     4. Expenses and Benefits. USPI agrees to provide Employee with the
following benefits:
          (a) Expense Reimbursements. Employee is authorized to incur reasonable
expenses in connection with the business of USPI, including expenses for
entertainment, travel and similar matters. USPI will reimburse Employee for such
expenses upon presentation by Employee of such documentation as USPI shall from
time to time require.
          (b) Office Services. USPI will provide Employee with an administrative
assistant and reasonable office space and services.
          (c) Insurance. Major medical health insurance and disability insurance
as currently in place (as the same may be modified from time to time by USPI for
its senior executives).
          (d) Employee Benefit Plans. Participation in any other employee
benefit plans now existing or hereafter adopted by USPI for its employees.
          (e) Other. Such items and benefits as USPI shall, from time to time,
consider necessary or appropriate to assist Employee in the performance of
his/her duties.
          (f) Vacations. Employee shall be entitled (in addition to the usual
public holidays) to paid vacation in accordance with USPI policy, as it may be
in effect from time to time.
     5. Term; Severance. The term of this Agreement shall be for a period of one
year from the date hereof and renewing automatically for successive one year
periods thereafter; provided, however, that either party may terminate this
Agreement at any time upon at least 90 days prior written notice. In the event
of such termination by USPI, Employee shall be entitled to severance pay equal
to his/her annual Base Salary at the time of termination, plus USPI’s good faith
estimate of what Employee’s bonus would have been for the year in which the
termination occurred, as determined by USPI in its sole and absolute discretion
based on all information available at such time. Such severance pay shall be
payable in monthly installments over a period of 12 months following
termination, and USPI shall continue the benefits set forth in Sections 4(c) and
(d) for the period during which such severance payments are to be made. In
addition, this Agreement shall terminate as provided for in Section 7 or upon
the death of Employee, and no severance pay shall be due in the event of such a
termination.
     6. Disability.
          (a) In the event that Employee becomes Permanently Disabled (as
hereinafter defined) during the term of this Agreement, Employee shall continue
in the employ of USPI but his/her compensation hereunder shall be reduced to
three-fourths of the Base Salary then in effect as set forth in Section 3(a),
commencing upon the determination of Employee’s Permanent Disability and
continuing thereafter until the first to occur of (i) 12 months or (ii) the
death of Employee; and during such period of time, Employee shall not be
entitled to payment of

2



--------------------------------------------------------------------------------



 



expenses or benefits specified in Section 4 (except for reimbursement of
expenses incurred by Employee prior to becoming Permanently Disabled), except
that USPI shall continue to provide Employee with the insurance benefits
specified in Section 4(c). The obligation of USPI for continuation of
three-fourths of Employee’s Base Salary shall be net of payments to Employee
from the disability insurance referred to in Section 4(c).
          For purposes of this Agreement, the terms “Permanent Disability” or
“Permanently Disabled” shall mean three months of substantially continuous
disability. Disability shall be deemed “substantially continuous“ if, as a
practical matter, Employee, by reason of his/her mental or physical health, is
unable to sustain reasonably long periods of substantial performance of his/her
duties. Frequent long illnesses, though different from the preceding illness and
though separated by relatively short periods of performance, shall be deemed to
be “substantially continuous.” Disability shall be determined in good faith by
the CEO and the chairman of the Board, whose decision shall be final and binding
upon Employee. Employee hereby consents to medical examinations by such
physicians and medical consultants as USPI shall, from time to time, require.
     7. Termination by USPI for Cause. USPI shall have the right to terminate
Employee’s employment under this Agreement for “Cause” by an affirmative vote to
so terminate by the CEO and the chairman of the Board, in which event no
compensation shall be paid or other benefits furnished to Employee after
termination for Cause. Termination for Cause shall be effective immediately upon
notice sent or given to Employee. For purposes of this Agreement, the term
“Cause” shall mean and be strictly limited to: (a) indictment for a crime
constituting a felony under state or federal law; (b) conviction of a crime
constituting a misdemeanor and involving an act of moral turpitude, including
without limitation fraud, embezzlement and use of illegal drugs; (c) commission
of any material act of dishonesty against USPI; or (d) willful and material
breach of this Agreement by Employee.
     8. Non-Competition. Employee recognizes and understands that in performing
the responsibilities of his/her employment, he/she will occupy a position of
fiduciary trust and confidence, pursuant to which he/she will develop and
acquire experience and knowledge with respect to USPI’s business. It is the
expressed intent and agreement of Employee and USPI that such knowledge and
experience shall be used exclusively in the furtherance of the interests of USPI
and not in any manner that would be detrimental to USPI’s interests. Employee
further understands and agrees that USPI conducts its business within a
specialized market segment throughout the United States and in portions of
Europe, and that it would be detrimental to the interests of USPI if Employee
used the knowledge and experience which he/she currently possesses or which
he/she acquires pursuant to this employment hereunder for the purpose of
directly or indirectly competing with USPI, or for the purpose of aiding other
persons or entities in so competing with USPI. Employee therefore agrees that so
long as he/she is employed by USPI and for an additional period equal to one
year following the later to occur of the date of termination or the date of the
last severance payment made pursuant to this Agreement, unless Employee first
secures the written consent of USPI, Employee will not directly or indirectly
invest, engage or participate in or become employed by any entity in direct or
indirect competition with USPI’s business, which shall include the ownership
and/or operation of outpatient surgical centers and surgical specialty hospitals
in the United States and the

3



--------------------------------------------------------------------------------



 



ownership and/or operation of hospitals in the countries in Europe in which USPI
owns or operates hospitals as of the date of termination. These non-competition
provisions shall not be construed to prohibit Employee from being employed in
the health care industry during the applicable period, but rather to permit him
to be so employed so long as such employment does not involve Employee’s direct
or indirect participation in a business which is the same or similar to USPI’s
business (as defined above). In the event that the provisions of this Section 8
should ever be deemed to exceed the time or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time or
geographic limitations permitted by applicable law.
     9. Stock Options and Restricted Stock. In the event that (a) USPI elects to
terminate this Agreement pursuant to Section 5, (b) there is a “Change of
Control Event” (as defined below) or (c) USPI terminates Employee without the
notice required under Section 5 or without Cause under Section 7, then in each
such event, all USPI stock options held by Employee and all restricted stock
awards made to him/her by USPI (including issued subject to forfeiture) shall
thereupon automatically be amended so as to (i) cause to vest, immediately prior
to the date of such Change in Control Event or such termination of employment,
all then unvested stock options and restricted stock awards, and (ii) provide
Employee 90 days to exercise such options (or such greater period as may be
provided by the terms of such options). For purposes of the foregoing, the term
“Change of Control Event” shall mean (A) a consolidation or merger of USPI with
or into any other corporation (other than a merger which will result in the
voting capital stock of USPI outstanding immediately before the effective date
of such consolidation or merger being converted into more than 50% of the voting
capital stock of the surviving entity outstanding immediately after such
consolidation or merger), (B) a sale of all or substantially all of the
properties and assets of the Company as an entirety in a single transaction or
in a series or related transactions to any other “person” or (C) the acquisition
of “beneficial ownership” by any “person” or “group” of voting stock of the
Company representing more than 50% of the voting power of all outstanding shares
of such voting stock, whether by way of merger of consolidation or otherwise. As
used herein, (x) the terms “person” and “group” shall have the meanings set
forth in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not applicable, (y) the term “beneficial owner”
shall have the meaning set forth in Rules 13d-3 and 13d-5 under the Exchange
Act, whether or not applicable, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time or upon the occurrence of certain events, and (z) any “person” or
“group” will be deemed to beneficially own any voting stock so long as such
person or group beneficially owns, directly or indirectly, in the aggregate a
majority of the voting stock of a registered holder of such voting stock.

4



--------------------------------------------------------------------------------



 



10. General Provisions.
          (a) Notices. All notices required or permitted by this Agreement shall
be in writing and may be delivered in person or sent by regular, registered or
certified mail or United States Postal Service Express Mail, with postage
prepaid, or by other courier service, or by facsimile transmission, and shall be
deemed sufficiently given if served in the manner specified in this
Section 10(a). The addresses and facsimile numbers set forth below shall be the
parties addressed and facsimile numbers for purposes for purposes of delivery or
mailing of notices:

     
If to USPI:
  c/o United Surgical Partners International, Inc.
 
  15305 Dallas Parkway, Suite 1600
 
  Addison, Texas 75001
 
  Attention: Chief Executive Officer
 
  Fax No.: (972) 267-0084
 
   
If to Employee:
  John J. Wellik
 
  4418 Goodfellow
 
  Dallas, TX 75229

The parties may change addresses and facsimile numbers noted above through
written notice in compliance with this Section 10(a). Any notice sent by
registered or certified mail, return receipt requested, shall be deemed given
when actually received by the addressee, as shown on the receipt card which must
be signed by a representative of the addressee. If sent by regular mail, the
notice shall be deemed given after the notice is addressed, mailed with postage
prepaid and when actually received by the addressee. Notices delivered by United
States Express Mail or other courier service shall be deemed given when actually
received by the addressee as shown by the signature of an authorized
representative of the addressee on the log or other documentation maintained by
the United States Postal Service or courier to show proof of delivery. If any
notice is transmitted by facsimile transmission or similar means, the notice
shall be deemed served or delivered upon telephone confirmation of receipt of
the transmission.
          (b) Choice of Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, excluding principles of
conflict of laws.
          (c) Integration; Modification and Waiver. This Agreement constitutes
the entire understanding of the parties hereto relating to the subject matter
hereof, supersedes any and all other agreements, whether oral or in writing,
between the parties hereto and their affiliates with respect to the employment
of Employee from and after the date hereof, and contains all covenants and
agreements between the parties hereto relating to such employment in any manner
whatsoever; provided, however, that except as expressly provided herein, this
Agreement shall not affect any stock option agreements, indemnity agreements or
agreements relating to Employee’s purchase or ownership of USPI securities to
which Employee

5



--------------------------------------------------------------------------------



 



is now or hereafter a party, that arose prior to the date of this Agreement.
This Agreement shall not be amended, modified or revised in any respect, except
by a writing signed by USPI and Employee. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision, whether or not similar, and no waiver shall constitute a continuing
waiver. No waiver shall be binding unless executed in writing by the party
making the waiver.
          (d) Severability. If any provision of this Agreement shall be
determined by a court or governmental agency of competent jurisdiction to be
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the remainder of this Agreement, which shall
remain in full force and effect and be enforced in accordance with its remaining
enforceable terms.
          (e) Assignment. Because of the personal nature of the services to be
rendered hereunder, the obligations of Employee under this Agreement may not be
delegated or assigned in whole or in part without the prior written consent of
USPI (which consent may be withheld in its sole discretion). However, subject to
the foregoing limitation, this Agreement shall be binding upon, and shall insure
to the benefit of, the parties hereto and their respective heirs, devisees,
executors, administrators, trustees, legal representatives, successors,
transferees and assigns.
          (f) Attorneys’ Fees. In any action or proceeding at law or in equity,
including but not limited to arbitration, brought to enforce or construe any
provisions or rights under this Agreement, the unsuccessful party or parties to
such litigation or arbitration, as determined by the appropriate court or
arbitrator pursuant to a final judgment or decree, shall pay the successful
party or parties all costs, expenses and reasonable attorneys’ fees incurred by
such successful party or parties (including but not limited to such costs,
expenses and fees in connection with any appeals) and, if such successful party
or parties shall recover judgment in any such action or proceeding, such costs,
expenses and attorneys’ fees shall be included as part of such judgment.
          (g) Survival of Certain Provisions. The provisions of Sections 4(a)
(as to expenses incurred prior to termination), 5, 8 and 9 shall survive the
expiration or other termination of this Agreement.
          (h) Headings and Captions. Headings and captions are included in this
Agreement for purposes of convenience only and are not a part of this Agreement.
          (i) Miscellaneous. Any term used in the plural shall refer to all
members of the relevant class and any term used in the singular shall refer to
any one or more of the members of the relevant class. References in this
Agreement to articles, sections, paragraphs and exhibits are to articles,
sections, paragraphs and exhibits to this Agreement. The terms “herein,”
“hereof,” “hereto,” “hereunder” and other terms similar to such terms refer to
this Agreement as a whole and not merely to the specific article, section,
paragraph or clause where such terms may appear.

6



--------------------------------------------------------------------------------



 



     (j) Counterparts and Facsimile Signatures. Separate copies of this
Agreement may be signed by the parties hereto, with the same effect as though
all of the parties had signed one copy of this Agreement. Signatures transmitted
by facsimile shall be accepted as original signatures.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Employment
Agreement as of the date first written above.

          USPI:   UNITED SURGICAL PARTNERS INTERNATIONAL, INC.
 
       
 
       
 
       
 
  By     /s/ William H. Wilcox
 
       
 
      William H. Wilcox
 
      President and Chief Executive Officer
 
       
 
       
 
       
EMPLOYEE:
      /s/ John J. Wellik
 
       
 
      John J. Wellik

8